—In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Westchester County, dated June 21, 1977, which denied the appellant’s motion for the release of his son from confinement resulting from a prior placement order, so as to permit his attendance at summer school. Appeal dismissed, without costs or disbursements. Expiration of the placement order in June, 1978 rendered academic the issue raised on this appeal. Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur.